DETAILED ACTION
This office action is in response to the application filed on 05/09/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 5/09/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on May 09, 2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1-20:
Acronym, like HTML in claims above, which needs to be spelled for the first occurrence in the claim, as their claimed intermediate meanings tend to change over the time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term “may be” as recited in line 2 is indefinite. For the purpose of compact prosecution, “that may be” as recited in line 2 will be treated as – that is --, or – to be --.

Claim 10:
	Claim 10 recites “HTML elements” in line 5, it is not clear the “HTML element” is the same as “the plurality of HTML elements” in line2, or not. For the purpose of compact prosecution, Examiner treats the “HTML elements” in line 5 as –portion of the plurality of HTML elements --.

Claim 11:
	Claim 11 recites term “elements” in line 3 and line 4 respectively. It is not clear the “elements” is the same as “the plurality of HTML elements” in line 5 of claim 10 or not. For the purpose of compact prosecution, Examiner treats the “elements” in line 3 as – the portion of the plurality of HTML elements”, and treats the “elements” in line 4 as – portion of the plurality of HTML elements --.

Claim 15:
	Claim 15 recites a term “the machine-readable instructions” in line 8. It is not clear the term refers to “at least one set of machine-readable instructions” in line 7, or “a set of machine-readable instructions” in line 18 of parent claim 12. For the purpose of compact prosecution, Examiner treats “the machine-readable instructions” in line 8 as – the at least one set of machine-readable instructions --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Yan Zhang, US2013/0346948A1) in view of Bhagavathiammal (Bhagavathiammal et al., US2017/0192882A1) and Arbon (Arbon et al., US2019/0384699A1).
With respect to claims 1 and 12, Zhang discloses:
A computing system (i.e., Fig.1 – Test Case Server 110) comprising: one or more memories (i.e., Fig.1:180 – Memory), one or more processors coupled to the one or more memories (i.e., Fig.1:175 – Processor; 180- Memory, and Fig.11:1110-1120 – memory, processor); and one or more non-transitory computer readable storage media storing instructions (i.e., items 180, 1110 and 1115 – instructions), computer-implemented method comprising: 
receiving an input representing a web page, the page comprising a plurality of HTML elements (i.e., “object in the web client”, see Fig.910-1010);  
analyzing an HTML [Document Object Model (DOM)] of the web page (see Fig.9-10, steps 910/1010– Identifying an object in the web client using a parser module; Also see paragraph [0015], “identifying an object in the client using a HyperText Markup Language (HTML) parser module”);  
extracting [from the DOM] the plurality of HTML elements (i.e., Fig.9, step 940 – “Assigning the object…”);  
[processing the extracted plurality of HTML elements utilizing a machine learning algorithm];  
generating, based on the processing the extracted plurality of HTML elements, at least one prediction for at least one/a plurality of test case scenario (i.e., “list of potential test case task”) from the processed HTML elements (see, Fig.9, step 930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window”); and 
converting the at least one prediction into: a set of human-readable instructions, and a set of machine-readable instructions  (i.e., Fig.9, step 950 – Generating the test case from the test case flow; also see, paragraph [0040], “the test case can be generated as a hyper text markup language (HTML) test case document containing HTML commands”…an XML (extended markup language) document comprising the HTML commands” – note: the XML/HTML files are human-readable and machine-readable commands/instructions).


However, Bhagavathiammal discloses analyzing the HTML DOM and extracting from the DOM the plurality of HTML elements (i.e., Fig.3, item 306 – “HTML DOM element tracker”, item 314 – “Element Analyzer”; also see Fig.4:402 – Capturing information pertaining to a plurality of document object model (DOM) elements; steps 404-406 – Analyzing the information to categorize the information into a plurality of parameter, Mapping an action performed by the user…with a DOM element of the plurality of ODM elements”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhagavathiammal into Zhang to analyze the HTML DOM of the web application. One would have been motivated to do so to automatically generate test case for the web application based on the element/object presented on the a web-page of an IT enable application as suggested by Bhagavathiammal (i.e., paragraph [0021], “In order to automatically generate the plurality of test cases, initially, the system 102 captures information, pertaining to a plurality of Document Object Model (DOM) elements”).

Bhagavathiammal discloses processing the extracted plurality of HTML elements (i.e., Fig.4, steps 404-408, “Analyzing…Mapping…Retrieving…”), but Zhang modified 
However, Arbon discloses processing the extracted plurality of HTML elements utilizing a machine learning algorithm (i.e., “Machine learning (ML)” – see paragraph [0041], “Machine learning (ML) permits training of the machine learning system 100 to recognize application state … Training apps may have application graphs selected so that the ML system 100 learns how to navigate screen states in common software apps” and paragraph [0043], “The ML system 100 can then be taught how to decide on correct input actions based on what screen state the application is in. ML bots can be taught to verify that an application is behaving correctly”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Arbon into Zhang and Bhagavathiammal. One would have been motivated to do so to train the system to automatically identify elements, select and apply test case as suggested by Arbon above (i.e., Fig.13 and paragraph [0041-43]).

With respect to claim 2, Zhang discloses: 
wherein converting the prediction into a set of human-readable instructions comprises generating at least one test case document (i.e., “test case document”, see paragraph [0040], “the test case can be generated as a hyper text markup language (HTML) test case document containing HTML commands”…an XML (extended markup language) document comprising the HTML commands”). 
 
With respect to claims 3, Zhang discloses: 
wherein the generating at least one test case document comprises: 
generating a list of one or more test case scenarios (i.e., “a list of potential test case tasks”, see Fig.9, step 920 – Populating a list of potential test case tasks for testing the web client from the parser module into a test case task window”; Also see Fig.2 – flow-builder tool for creating a test case);  
receiving user input selecting at least one of the one or more listed test case scenarios (i.e., Fig.9:930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window, step 940 – Assigning the object to the desired task in the test case development window);  and 
generating the test case document based on the at least one selected test case scenario (i.e., Fig.9, step 950 – Generating the test case from the test case flow). 
 
With respect to claim 7, Bhagavathiammal discloses: 
wherein the plurality of HTML elements comprise a plurality of mechanisms for receiving user input (i.e., paragraph [0034], “menu”, “sub-menu”;  [0037-38], “1. Enter Username…”, “2. Select Country…”). 
One would have been motivated to do so to automatically generate test case for the web application based on the element/object presented on the a web-page of an IT enable application as suggested by Bhagavathiammal (i.e., paragraph [0021], “In order to automatically generate the plurality of test cases, initially, the system 102 captures information, pertaining to a plurality of Document Object Model (DOM) elements”).

With respect to claim 8, Zhang discloses: 
wherein generating the prediction comprises determining one or more user actions that may be taken with one or more user input mechanisms (i.e., paragraph [0039], “for example, as user can place the desired task in the from the test case function window into the test case development window”). 

With respect to claim 9, Zhang discloses: 
wherein the input comprises [a Uniform Resource Locator (URL) or] an application name (i.e., paragraph [0038], “identifying 910 an object in the client or web application…such a parser module”. Note to be parsed by parser module the web application has to be input to the parser by name). 

With respect to claim 10, Zhang discloses: 
wherein: the plurality of HTML elements comprises at least two containers, each of the containers comprising at least one mechanism for receiving user input (i.e., paragraph [0022], “The test case development window can use a display module 145 to provide a GUI by which test writers can select objects or functions and put the objects or functions in a container via a drag and drop interface”);  and analyzing the HTML DOM comprises: analyzing one or more first-level relationships between HTML elements in a first container and analyzing one or more second-level relationships between the first container and a second container (i.e., paragraph [0022], “The GUI can provide arrows and/or lines between objects or functions dragged and dropped into the interface.  For example, the arrows or dentify an execution order of the functions, or an association of functions or objects”. Note: associate, execution order of the functions or objects – first/second level relationships). 
 
With respect to claim 11, Zhang discloses: 
wherein the set of human-readable instructions (i.e., “XML commands”) comprises: at least one step corresponding to elements within the first container; and at least one additional step corresponding to elements within the second container (i.e., paragraph [0043], “Output XML files can include contexts for the test cases, including identified objects and related properties and behaviors, coordinates of each object in the container, execution sequences, database schema information…”). 

With respect to claim 13, Zhang discloses:
wherein the at least one prediction (i.e., “task case flow”) comprises a plurality of test case scenarios (i.e., “one or more of any of a variety of tasks” - see, Fig.9, step 930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window”; Also see paragraph [0039], “The desired task can be one or more of any of a variety of tasks…” – Note: the plurality of test case scenarios – different/desired one or more test case tasks selected from the list of potential test case tasks). 

With respect to claim 14, Zhang discloses: 
wherein the operations further comprise: 
generating a list of the plurality of test case scenarios  (i.e., “a list of potential test case tasks”, see Fig.9, step 920 – Populating a list of potential test case tasks for testing the web client from the parser module into a test case task window”; Also see Fig.2 – flow-builder tool for creating a test case);  
receiving a user selection of at least one of the plurality of test case scenarios (i.e., Fig.9:930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window, step 940 – Assigning the object to the desired task in the test case development window);  and 
responsive to receiving the user selection, converting the selected at least one of the plurality of test case scenarios into at least one set of human-readable instructions, the at least one set of human-readable instructions comprising a test case document (i.e., “test case document”, see paragraph [0040], “the test case can be generated as a hyper text markup language (HTML) test case document containing HTML commands”…an XML (extended markup language) document comprising the HTML commands”).


Claims 4-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Bhagavathiammal and Arbon as applied to claims 1 and 12-13 above, and further view of Chandra (Chandra et al., US2013/0097586A1).
With respect to claim 4, Zhang discloses: 
wherein converting (i.e., “Generating the test case” – see Fig.9:950) the prediction into a set of machine-readable instructions (i.e., “HTML commands”,  seeFig.9 paragraph [0040] and ) [comprises generating at least one automation script].
Zhang does not explicitly disclose the set of machine-readable instructions comprises generating at least one automation script. 
However, Chandra discloses generating at least one automation script based on the generated test case (i.e., Fig.3, steps 302 – “Test Case” -> step 310 - “Script”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Chandra into Zhang, Bhagavathiammal and Arbon, One would have been motivated to do so to create automated test scripts from test cases as suggested by Chandra (i.e., paragraph [0008], “creating automated test scripts (that is, testing software) from manual test cases”).
 
With respect to claim 5, Chandra further discloses: 
wherein the generating at least one automation script comprises generating an automation script for at least one selected test case scenario generated in a test case document (i.e., Fig.3, steps 302 – “Test Case” -> step 310 - “Script”; Also see paragraph [0012], “The input module programmed to receive first target software and a first manual test case representation written for the first target software.  The automating-test-automation module programmed to generate a first machine-readable test case representation corresponding to the first manual test case 
One would have been motivated to do so to create automated test scripts from test cases as suggested by Chandra (i.e., paragraph [0008], “creating automated test scripts (that is, testing software) from manual test cases”).
 
With respect to claim 6, Chandra discloses: 
wherein the generating at least one automation script comprises: generating a list of one or more test case scenarios (i.e., “test case” see Fig.3, item 302);  
receiving user input selecting at least one of the one or more listed test case scenarios (i.e., Fig.3:302-304, user input selecting for preprocessing at step 304);  
generating at least one test case document based on the at least one selected test case scenario (i.e., “runtime interpretation”, see Fig.3:312); and generating the at least one automation script based on the at least one test case document (i.e., “script”, see Fig.3, item 310). 
One would have been motivated to do so to create automated test scripts from test cases as suggested by Chandra (i.e., paragraph [0008], “creating automated test scripts (that is, testing software) from manual test cases”).


With respect to claim 16, Zhang discloses: 
wherein the computing system further comprises a display device (i.e., “display module 145”, see  paragraph [0022], “The test case development window can 
presenting a display (i.e., “GUI” –see paragraph [0022]) to a user comprising a list of the plurality of test case scenarios (i.e., “a list of potential test case tasks”, see Fig.9, step 920 – Populating a list of potential test case tasks for testing the web client from the parser module into a test case task window”; Also see Fig.2 – flow-builder tool for creating a test case);  
receiving a user selection of at least one of the presented plurality of test case scenarios (i.e., Fig.9:930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window, step 940 – Assigning the object to the desired task in the test case development window);  and 
responsive to receiving the user selection, converting the selected at least one test case scenario into a set of human-readable instructions comprising a test case document and a set of machine-readable instructions [comprising an automation script] (i.e., “test case document”/”HTML commands”, see Fig.9, step 950 – Generating the test case from the test case flow; also see, paragraph [0040], “the test case can be generated as a hyper text markup language (HTML) test case document containing HTML commands…an XML (extended markup language) document comprising the HTML commands”. 
Zhang modified by Bhagavathiammal and Arbon does not explicitly disclose the set of machine-readable instructions comprises an automation script. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Chandra into Zhang, Bhagavathiammal and Arbon, One would have been motivated to do so to create automated test scripts from test cases as suggested by Chandra (i.e., paragraph [0008], “creating automated test scripts (that is, testing software) from manual test cases”).

With respect to claim 17, Zhang discloses: 
wherein the display is presented in at least one of: [a chatbot window], a web application (i.e., paragraph [0018], “automatically analyze database schemas, identify appropriate functions for objects in the web application, and be used to design test cases with a graphical user interface (GUI) tool such as by drag-and-drop…” ), [a standalone desktop application, or a REST API endpoint]. 

With respect to claim 18, Zhang discloses: 
receiving an input representing a web page, the page comprising a plurality of HTML elements (i.e., “object in the web client”, see Fig.910-1010);  
analyzing an HTML [Document Object Model (DOM)] of the web page (see Fig.9-10, steps 910/1010– Identifying an object in the web client using a parser module;   
extracting [from the DOM] the plurality of HTML elements (i.e., Fig.9, step 940 – “Assigning the object…”);  
[processing the extracted plurality of HTML elements utilizing a machine learning algorithm]; 
 generating, based on the processing the extracted plurality of HTML elements, a plurality of predictions for test case scenarios (i.e., “list of potential test case task”) from the processed HTML elements;  receiving a user selection of at least one of the plurality of predictions (see, Fig.9, step 930 – Building a test case flow by placing a desired task from the list of potential test case task in a test case development window”);  and 
converting the at least one selected prediction into: a set of human-readable instructions comprising a test case document, and a set of machine-readable instructions (i.e., “test case document containing HTML commands “, see Fig.9, step 950 – Generating the test case from the test case flow; also see, paragraph [0040], “the test case can be generated as a hyper text markup language (HTML) test case document containing HTML commands”…an XML (extended markup language) document comprising the HTML commands” – note: the XML/HTML files are human-readable and machine-readable commands/instructions) [comprising an automation script].  
Zhang does not explicitly discloses HTML Document Object Model (DOM) and processing the extracted plurality of HTML elements utilizing a machine learning algorithm, or the set of machine-readable instruction comprising an automation script.
analyzing the HTML DOM and extracting from the DOM the plurality of HTML elements (i.e., Fig.3, item 306 – “HTML DOM element tracker”, item 314 – “Element Analyzer”; also see Fig.4:402 – Capturing information pertaining to a plurality of document object model (DOM) elements; steps 404-406 – Analyzing the information to categorize the information into a plurality of parameter, Mapping an action performed by the user…with a DOM element of the plurality of ODM elements”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhagavathiammal into Zhang to analyze the HTML DOM of the web application. One would have been motivated to do so to automatically generate test case for the web application based on the element/object presented on the a web-page of an IT enable application as suggested by Bhagavathiammal (i.e., paragraph [0021], “In order to automatically generate the plurality of test cases, initially, the system 102 captures information, pertaining to a plurality of Document Object Model (DOM) elements”). 
Bhagavathiammal discloses processing the extracted plurality of HTML elements (i.e., Fig.4, steps 404-408, “Analyzing…Mapping…Retrieving…”), but Zhang modified by Bhagavathiammal does not explicitly disclose processing the extracted plurality of HTML elements utilizing a machine learning algorithm.
However, Arbon discloses processing the extracted plurality of HTML elements utilizing a machine learning algorithm (i.e., “Machine learning (ML)” – see paragraph [0041], “Machine learning (ML) permits training of the machine learning system 100 to recognize application state … Training apps may have application graphs selected so 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Arbon into Zhang and Bhagavathiammal. One would have been motivated to do so to train the system to automatically identify elements, select and apply test case as suggested by Arbon above (i.e., Fig.13 and paragraph [0041-43]).
Zhang modified by Bhagavathiammal and Arbon does not explicitly disclose the generated set of machine-readable instructions comprises an automation script. 
However, Chandra discloses generated machine-readable instruction comprising at least one automation script (i.e., Fig.3, steps 302 – “Test Case” -> step 310 - “Script”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Chandra into Zhang, Bhagavathiammal and Arbon, One would have been motivated to do so to create automated test scripts from test cases as suggested by Chandra (i.e., paragraph [0008], “creating automated test scripts (that is, testing software) from manual test cases”).



With respect to claim 19, Zhang discloses: 
receiving user input specifying a validation point (i.e., “add new tasks”/”select desired actions”) for addition to the at least one selected prediction (i.e., Fig.2:210-215 and Fig.4:420, and paragraph [0030], “A task window 210 can list tasks involved in a workflow… A flow window 215 can be provided to add new tasks by selecting objects and setting related actions accordingly”; Also see paragraph [0033], “A user can select desired actions and add the actions to a selected actions list 420…”), and 
adding the specified validation point to the at least one selected prediction (i.e., paragraph [0030], “A flow window 215 can be provided to add new tasks by selecting objects and setting related actions accordingly.  The newly added tasks can also be displayed in task window 210”). 
 
With respect to claim 20, Zhang discloses: 
presenting to a user a validation point proposed for addition to the at least one selected prediction, wherein the validation point is presented (i.e., paragraph [0030], “The newly added tasks can also be displayed in task window 210”; Also see Fig.2:210) [at least in part based on a determination that a similar validation point was previously added by a second user].
Zhang does not explicitly discloses the validation point is presented at least in part based on a determination that a similar validation point was previously added by a second user. However, as addressed above, Arbon discloses utilizing a machine learning algorithm/system for test software based on machine learning model  and identifying another related software application based on a similarity test” –see paragraph [0020]; Also see paragraph [0041] “Machine learning (ML) permits training of the machine learning system 100 to recognize application state … Training apps may have application graphs selected so that the ML system 100 learns how to navigate screen states in common software apps” and paragraph [0043], “The ML system 100 can then be taught how to decide on correct input actions based on what screen state the application is in. ML bots can be taught to verify that an application is behaving correctly”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Arbon into Zhang, Bhagavathiammal and Chandra. One would have been motivated to do so to train the system to automatically identify elements, select and apply test case based on the similar test case/validation point added by other user/second user as suggested by Arbon above (i.e., Fig.13 and paragraph [0020] and [0041]).

 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Bhagavathiammal and Arbon as applied to claim 13 above, and further view of Choudhary (Choudhary et al., US20130339798A1).
With respect to claim 15, Zhang, Bhagavathiammal and Arbon do not explicitly disclose, however, Choudhary following limitation: 
initiate execution of the test scripts. The results of the test script execution may be presented in the form of a test report.  A test report can be of a HTML, text or a comma separated value file”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choudhary into Zhang, Bhagavathiammal and Arbon. One would have been motivated to do so to generate test report after execution of the test script as suggested by Choudhary (i.e., paragraph [0033], “the system allows the generation of a test report”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefan et al., "Assisted Test Case Design Using Contextual Information by DOM Exploration", discloses a method to use contextual data from the web applications DOM (Document Object Model) to aid test cases generation for functional testing. 
Paul et al., "An Approach of Automated Testing on Web Based Platform Using Machine Learning and Selenium", discloses a method to train a system to understand test case that need to be followed for each and every element on the web page and system next time on wards will do sanity and smoke test based on those inputs intelligently going to those elements on the website.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192